******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. JEFFREY T. CONNOR
               (AC 34970)
                  Sheldon, Mullins and Bear, Js.
    Argued October 17, 2016—officially released February 7, 2017

  (Appeal from Superior Court, judicial district of
 Hartford, McMahon, J. [competency determination];
  Miano, J. [competency determination; motion to
    proceed by self-representation]; Espinosa, J.
     [judgment]; Schuman, J. [remand hearing].)
  Mary Boehlert, assigned counsel, for the appellant
(defendant).
  Matthew A. Weiner, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy and Anne
Mahoney, state’s attorneys, and Denise B. Smoker,
senior assistant state’s attorney, for the appellee (state).
                         Opinion

   MULLINS, J. This case returns to us following a
remand by our Supreme Court. On remand, our
Supreme Court has directed us to consider whether the
trial court improperly determined that the defendant,
Jeffrey T. Connor, was competent to represent himself
at his criminal trial. State v. Connor, 321 Conn. 350,
375, 138 A.3d 265 (2016).1 Having considered that ques-
tion, we conclude that the trial court did not abuse
its discretion in determining that the defendant was
competent to represent himself. Accordingly, we affirm
the judgment of the trial court.
   The complicated and lengthy procedural history of
this case previously was set forth by our Supreme Court
in Connor II. ‘‘The defendant was charged with a num-
ber of crimes2 in connection with the abduction of his
former wife. . . . The extensive pretrial proceedings
reflected repeated attempts by the trial court to ascer-
tain the defendant’s competency both to stand trial and
to discharge his court-appointed counsel and represent
himself.3 . . . The defendant’s competency had been
called into doubt due to the fact that he had suffered
a debilitating stroke and exhibited signs of mental ill-
ness. . . . The efficacy of these proceedings was com-
plicated by the defendant’s refusal to cooperate with
the medical professionals tasked with evaluating him
and his intermittent unresponsiveness in court. . . . In
reliance on the opinion of several medical profession-
als, the trial court, McMahon, J., concluded that the
defendant’s refusal to cooperate was volitional . . .
and the trial court, Miano, J., thereafter concluded that
the defendant was malingering, and found him compe-
tent to stand trial. . . .
   ‘‘The defendant’s case proceeded to trial before Judge
Espinosa,4 who concluded that the defendant’s unre-
sponsiveness during jury selection reflected his contin-
ued malingering . . . [and] that the defendant was
competent to represent himself. . . . Judge Espinosa
therefore permitted the defendant to represent himself,
but appointed his defense counsel as standby counsel.
. . . A jury [found] the defendant [guilty] on all but
one of the charges against him.’’ (Citations omitted;
footnotes added; internal quotation marks omitted.)
Connor II, supra, 321 Conn. 354–56.
   The defendant directly appealed from the judgment
of conviction to our Supreme Court, claiming that Judge
Espinosa improperly determined that he was competent
to represent himself. See State v. Connor, 292 Conn.
483, 973 A.2d 627 (2009). At the time of the defendant’s
trial, our law dictated that a defendant who had been
found competent to stand trial necessarily also was
competent to represent himself. See State v. Day, 233
Conn. 813, 825, 661 A.2d 539 (1995) (‘‘a defendant who
has been found competent to stand trial as a matter of
state law also is competent to waive the right to coun-
sel’’), overruled in part by Connor I, supra, 292 Conn.
528 n.29. Thus, as our Supreme Court observed in Con-
nor I, given that the defendant had been found compe-
tent to stand trial, Judge Espinosa ‘‘had no alternative’’
but to permit the defendant to represent himself. Con-
nor I, supra, 528.
   While the defendant’s direct appeal to our Supreme
Court was pending, however, the United States
Supreme Court clarified in Indiana v. Edwards, 554
U.S. 164, 177–78, 128 S. Ct. 2379, 171 L. Ed. 2d 345
(2008), that a defendant who is competent to stand
trial nevertheless may lack the competency to represent
himself. Connor I, supra, 292 Conn. 525. Therefore,
pursuant to Edwards, a state may ‘‘insist [on] represen-
tation by counsel for those competent enough to stand
trial . . . but who still suffer from severe mental illness
to the point where they are not competent to conduct
trial proceedings by themselves.’’ (Internal quotation
marks omitted.) Id.
   In light of Edwards, our Supreme Court exercised
its supervisory authority in Connor I to announce the
following rule: ‘‘[W]hen a trial court is presented with
a mentally ill or mentally incapacitated defendant who,
having been found competent to stand trial, elects to
represent himself, the trial court also must ascertain
whether the defendant is, in fact, competent to conduct
the trial proceedings without the assistance of counsel.’’
Id., 527–28. After so ruling, our Supreme Court
remanded the defendant’s case specifically to Judge
Espinosa so that she could determine, in accordance
with Edwards and Connor I, ‘‘whether the defendant
then was competent, notwithstanding any mental dis-
ability, to conduct the trial proceedings by himself.’’
Id., 528.
   The remand proceedings began before Judge
Espinosa in early 2010. Shortly thereafter, and before
the proceedings concluded, Judge Espinosa was ele-
vated to the Appellate Court. As a result, Judge Schu-
man assumed control of the proceedings. On May 25,
2012, Judge Schuman held an evidentiary hearing, and,
on June 6, 2012, he issued a written memorandum of
decision wherein he determined that the defendant had
been competent to represent himself at his criminal
trial.
  The defendant appealed from Judge Schuman’s com-
petency determination, claiming that Judge Schuman
abused his discretion in concluding that the defendant
had been competent to represent himself during his
criminal trial. See State v. Connor, 152 Conn. App. 780,
100 A.3d 877 (2014), rev’d, 321 Conn. 350, 138 A.3d 265
(2016). This court reversed the trial court’s judgment
on the ground that the remand hearing held by Judge
Schuman was procedurally flawed. Id., 810. This court
then directed the trial court to grant the defendant a
new criminal trial. Id., 817.
  The state then filed a petition for certification to
appeal this court’s decision. After granting certification
to appeal, our Supreme Court concluded that this court
erred in reversing the judgment rendered by Judge
Schuman and in ordering a new trial because this court
had raised, sua sponte, a ground not argued by the
parties, namely, the procedural inadequacy of the
remand hearing. Connor II, supra, 321 Conn. 354.
Accordingly, our Supreme Court remanded the case
back to this court with direction to consider the defen-
dant’s claim that ‘‘the trial court abused its discretion
when it erroneously concluded that the [defendant] was
competent to represent himself at [his criminal] trial
despite his mental illness or mental incapacity.’’ (Inter-
nal quotation marks omitted.) Id., 364; see also id., 375.
   We first set forth our standard of review. Our
Supreme Court has not indicated what standard of
review applies to a determination that a defendant is
competent to represent himself where such a determi-
nation is made after the defendant already has been
found competent to stand trial. The parties argue that in
these circumstances we should review the trial court’s
determination that the defendant had been competent
to represent himself during his criminal trial for an
abuse of discretion. We agree with the parties and,
therefore, review the trial court’s competency determi-
nation for an abuse of discretion. Cf. Connor I, supra,
292 Conn. 510 (‘‘we will not overturn the trial court’s
determination with respect to whether the defendant
knowingly and voluntarily elected to represent himself
in the absence of an abuse of discretion’’); State v.
Cuesta, 68 Conn. App. 470, 480, 791 A.2d 686 (reviewing
trial court’s determination that defendant was compe-
tent to stand trial for an abuse of discretion), cert.
denied, 260 Conn. 914, 796 A.2d 559 (2002).
   ‘‘In determining whether there has been an abuse
of discretion, every reasonable presumption should be
given in favor of the correctness of the court’s ruling.
. . . Reversal is required only where an abuse of discre-
tion is manifest or where injustice appears to have been
done.’’ (Internal quotation marks omitted.) State v. Wil-
liams, 146 Conn. App. 114, 150–51, 75 A.3d 668 (2013),
aff’d, 317 Conn. 691, 119 A.3d 1194 (2015). ‘‘In general,
abuse of discretion exists when a court could have
chosen different alternatives but has decided the matter
so arbitrarily as to vitiate logic, or has decided it based
on improper or irrelevant factors.’’ (Internal quotation
marks omitted.) State v. Hamlett, 105 Conn. App. 862,
873, 939 A.2d 1256, cert. denied, 287 Conn. 901, 947
A.2d 343 (2008). ‘‘Our review of a trial court’s exercise
of the legal discretion vested in it is limited to the
questions of whether the trial court correctly applied
the law and could reasonably have reached the conclu-
sion that it did.’’ (Internal quotation marks omitted.)
State v. Kendall, 123 Conn. App. 625, 651, 2 A.3d 990,
cert. denied, 299 Conn. 902, 10 A.3d 521 (2010).
   We next review the instructions and guidance that our
Supreme Court had provided in Connor I. Our Supreme
Court explained: ‘‘[T]he issue to be decided on remand
is not whether the defendant lacked the technical legal
skill or knowledge to conduct the trial proceedings
effectively without counsel. Indeed it appears quite
clear that he did lack such skill or knowledge.’’ Connor
I, supra, 292 Conn. 529–30. ‘‘Rather, the determination
of his competence or lack thereof must be predicated
solely on his ability to carry out the basic tasks needed
to present his own defense without the help of counsel
. . . notwithstanding any mental incapacity or impair-
ment serious enough to call that ability into question.’’
(Citation omitted; emphasis added.) Id., 530. The United
States Supreme Court has stated the ‘‘basic tasks
needed to present [one’s] own defense’’ include
‘‘organiz[ing] [a] defense, making motions, arguing
points of law, participating in voir dire, questioning
witnesses, and addressing the court and jury.’’ (Empha-
sis omitted.) Indiana v. Edwards, supra, 554 U.S. 176.
   In determining whether the defendant was able to
carry out the aforementioned basic defense tasks, our
Supreme Court further explained that the trial court on
remand ‘‘should consider any and all relevant informa-
tion,’’ including (1) ‘‘the extent to which the defendant’s
competence to represent himself may have been
affected by mental illness, by the stroke that he had
suffered, and by any memory problems’’; Connor I,
supra, 292 Conn. 529; (2) ‘‘the extent to which the defen-
dant may have been feigning mental problems’’; id.; (3)
‘‘the manner in which the defendant conducted the trial
proceedings’’; id., 530; (4) ‘‘whether [the defendant]
grasped the issues pertinent to those proceedings’’; id.;
and (5) ‘‘[the defendant’s] ability to communicate coher-
ently with the court and the jury.’’ Id. With this back-
ground in mind, we now turn to the proceedings that
took place at the trial court following Connor I.
   In February, 2010, Judge Espinosa, as directed by our
Supreme Court in its remand order in Connor I, began
the proceedings to determine whether the defendant
had been competent to represent himself during his
criminal trial. Judge Espinosa presided over two hear-
ings. At the first hearing, the defendant ‘‘exhibit[ed] the
same behavior’’ that he had exhibited at trial by sitting
silently in his wheelchair and being unresponsive. At the
second hearing, the defendant informed Judge Espinosa
that he would not participate in the remand proceed-
ings, and he was uncooperative in assisting Judge
Espinosa in determining whether she should appoint
counsel for him. Before Judge Espinosa conducted fur-
ther proceedings, however, she was elevated to the
Appellate Court.
  Following Judge Espinosa’s elevation to the Appel-
late Court, Judge Schuman assumed responsibility for
the proceedings to determine whether the defendant
had been competent to represent himself during his
criminal trial. At a February, 2012 hearing before Judge
Schuman, the defendant again was unresponsive, and
Judge Schuman appointed counsel for the defendant.
Finally, on May 25, 2012, Judge Schuman conducted an
evidentiary hearing on the merits of the defendant’s
claim. At that hearing, Judge Schuman was presented
with ‘‘three categories’’ of evidence: (1) the trial tran-
scripts, (2) ‘‘medical evidence,’’ and (3) an affidavit
executed by Judge Espinosa dated January 13, 2012.
   On the basis of those three categories of evidence,
Judge Schuman concluded that the defendant was com-
petent to represent himself during his criminal trial.
First, with respect to the trial transcripts, Judge Schu-
man concluded that they revealed ‘‘the manner in which
the defendant conducted the trial proceedings’’; Connor
I, supra, 292 Conn. 530; how ‘‘[the defendant] grasped
the issues pertinent to those proceedings’’; id.; and ‘‘[the
defendant’s] ability to communicate coherently with
the court and the jury.’’ Id. In particular, Judge Schuman
cited the defendant’s questioning of venirepersons, his
effective use of peremptory challenges, his ‘‘short but
adequate’’ cross-examinations of the complainant and
eyewitnesses, and his presentation of a closing argu-
ment that contained ‘‘a reasonably appropriate discus-
sion of the evidence.’’
   Judge Schuman also carefully highlighted instances
during the criminal trial in which the defendant’s tactics
were improper or ineffective. For example, during jury
selection, the defendant purported to quote the Bible
and asked philosophical questions that were confusing
and irrelevant. Moreover, during the state’s case, the
defendant inadvertently incriminated himself during his
cross-examination of the state’s witnesses and
attempted to admit his criminal record and a police
report that implicated him as the perpetrator of the
crime.
   Judge Schuman also found that the defendant experi-
enced difficulty in presenting the defense’s theory, ask-
ing the sole defense witness proper questions, and
making an appropriate closing argument that did not
refer to irrelevant and improper5 matters. Additionally,
Judge Schuman observed that the defendant generally
struggled throughout the trial with comprehending legal
concepts such as admissibility, prejudice, exhibits,
hearsay, and circumstantial evidence.
   Regarding the second category of evidence, the medi-
cal records offered by the defendant, Judge Schuman
concluded that they were not probative of the defen-
dant’s ability to represent himself at his criminal trial.
The medical records consisted principally of seven vol-
umes of Department of Correction health charts relating
to periods of incarceration that the defendant had
served between the years of 1991 and 2010.6 Although
the charts themselves appear largely indecipherable to
the layperson,7 Judge Schuman concluded that ‘‘both
before and after the criminal trial, healthcare profes-
sionals diagnosed the defendant with having various
psychiatric or psychological diseases or disorders.’’
(Emphasis added.) In its final analysis, however, the
court afforded no weight to the medical records.
   Last, Judge Schuman reviewed Judge Espinosa’s affi-
davit,8 wherein she attested to the following: (1) ‘‘The
defendant appeared to be engaged in every aspect of the
trial proceedings’’; (2) ‘‘The defendant demonstrated an
understanding of the evidence presented by the state
and what was occurring during each distinct phase of
the trial’’; (3) ‘‘At times, the defendant made statements
concerning irrelevant matters . . . [that] were a calcu-
lated attempt on the part of the defendant to elicit
sympathy and, thus, persuade the court or the jury to
find in his favor’’; (4) ‘‘[T]he defendant demonstrated
the ability to communicate appropriately and coher-
ently with the court’’; (5) ‘‘[The defendant] demon-
strated the ability to address the jury in an appropriate
and coherent manner’’; (6) ‘‘At no point during the pro-
ceedings did the defendant exhibit the effects of a men-
tal incapacity or impairment such that I questioned
whether he possessed the mental ability to conduct the
trial proceedings without the assistance of counsel’’;
(7) ‘‘[T]he defendant carried out the basic tasks needed
to present his own defense in a manner similar to other
self-represented defendants who appeared before me’’;
and (8) ‘‘Although the defendant did not conduct the
trial proceedings with the technical skill or knowledge
of an attorney, he demonstrated that he was sufficiently
capable of carrying out the basic tasks needed to pre-
sent his own defense without the assistance of
counsel.’’
  Judge Schuman afforded ‘‘considerable deference’’
to Judge Espinosa’s affidavit. Indeed, Judge Schuman
determined that the defendant had been competent to
represent himself during his criminal trial ‘‘based largely
on Judge Espinosa’s firsthand assessment of the defen-
dant’s performance’’ during that time. Judge Schuman
reasoned that ‘‘the transcript is no substitute for the
opportunity, which only Judge Espinosa had, to observe
whether the defendant had a reasonable understanding
of how the trial process worked, to assess whether his
occasional unorthodoxy represented fumbling inepti-
tude or wilful strategy, and to measure just how well
the defendant interacted with the jury.’’
  Accordingly, in determining whether the defendant
had possessed the ‘‘ability to carry out the basic tasks
needed to present his own defense without the help of
counsel’’; (internal quotation marks omitted) Connor I,
supra, 292 Conn. 530; Judge Schuman carefully consid-
ered and weighed all of the evidence that the parties
presented to the court. On the basis of his review of
that evidence, Judge Schuman ultimately determined
that the defendant was competent to represent himself
during his criminal trial. After reviewing the record in
this case, we conclude that Judge Schuman did not
abuse his discretion in making that determination.
   First, it was reasonable for Judge Schuman to con-
clude that the trial transcripts revealed that the defen-
dant was able to carry out basic defense tasks. Indeed,
our review of the trial transcripts discloses that the
defendant was able to (1) ask venirepersons questions
that potentially could have revealed whether they held
a bias toward the defendant and the crimes with which
he was charged,9 (2) elicit, during cross-examination,
an inconsistency between the complainant’s testimony
and her statement to police regarding the location
where she claimed she was abducted, (3) elicit from
an eyewitness during cross-examination the fact that
the witness told law enforcement that he was unsure
of the perpetrator’s race, (4) elicit an inconsistency
between the physical description of the perpetrator that
an eyewitness provided to law enforcement and the
defendant’s actual physical appearance, (5) present and
argue a motion for judgment of acquittal, and (6) chal-
lenge the state’s case during his closing argument by
highlighting the lack of physical evidence and the incon-
sistencies in the testimony of the state’s witnesses.
   Second, it was also reasonable for Judge Schuman
to have concluded that the defendant’s medical records
were not helpful in determining whether the defendant
could have represented himself at his criminal trial.
Judge Schuman noted that none of the medical person-
nel who made the records was present during the 2006
criminal trial, and defense counsel acknowledged at the
remand hearing that no medical records that were made
at the time of the criminal trial.
   Moreover, even assuming that the records may have
suggested that the defendant was suffering from a men-
tal incapacity at the time of his criminal trial, the trial
transcripts revealed that he ‘‘may have been feigning
mental problems.’’ Connor I, supra, 292 Conn. 529. For
instance, on the first day of jury selection, the defendant
admitted to Judge Espinosa that he had been feigning
a comatose state during the pretrial proceedings
because he disliked his trial counsel and the judge who
had presided over the proceedings.
   Ultimately, and perhaps most significantly, evidence
that the defendant was suffering from a mental incapac-
ity at the time of his criminal trial, without more, is
insufficient to prove that the defendant was not compe-
tent to represent himself. See Connor I, supra, 292
Conn. 528 (stating that issue before trial court on
remand would be ‘‘whether the defendant then was
competent, notwithstanding any mental disability, to
conduct the trial proceedings by himself’’ [emphasis
added]). The defendant was required to demonstrate
at the remand proceedings not merely that he suffered
from a mental incapacity, but rather, more specifically,
how that mental incapacity impacted his ability to carry
out basic defense tasks. See id., 525 (remanding to trial
court so that it could determine ‘‘whether the defendant
is entitled to a new trial because he lacked the ability,
due to mental illness or incapacity, to perform the basic
functions necessary for the trial of his case’’ [emphasis
added]). The defendant’s medical evidence, however,
failed to link his purported mental incapacity to an
inability to carry out basic defense tasks. Therefore,
Judge Schuman reasonably concluded that the defen-
dant’s medical records were unhelpful in determining
whether the defendant was competent to represent him-
self at his criminal trial.
  Third, in light of the fact that our Supreme Court in
Connor I contemplated expressly that Judge Espinosa
would conduct the remand proceedings; Connor I,
supra, 292 Conn. 528 (‘‘the case must be remanded for
a determination by the court, Espinosa, J., as to
whether the defendant then was competent, notwith-
standing any mental disability, to conduct the trial pro-
ceedings by himself’’); it was reasonable for Judge
Schuman to rely heavily on Judge Espinosa’s affidavit.10
  ‘‘[T]he trial judge is in a particularly advantageous
position to observe a defendant’s conduct during a trial
and has a unique opportunity to assess a defendant’s
competency. A trial court’s opinion, therefore, of the
competency of a defendant is highly significant.’’ (Inter-
nal quotation marks omitted.) Id., 523–24. Indeed, the
United States Supreme Court observed in Edwards that
a trial judge who presides over a defendant’s compe-
tency hearing and trial ‘‘will often prove best able to
make more fine-tuned mental capacity decisions, tai-
lored to the individualized circumstances of a particular
defendant.’’ Indiana v. Edwards, supra, 554 U.S. 177.
   In the present case, Judge Schuman reasonably relied
on the observations and findings of Judge Espinosa,
who, as the presiding judge at the defendant’s criminal
trial, had the unique opportunity to assess the defen-
dant’s competency. Her affidavit certainly indicates that
the defendant was sufficiently capable of carrying out
the basic tasks needed to present his own defense with-
out the assistance of counsel. In particular, Judge Schu-
man credited Judge Espinosa’s observations ‘‘that the
defendant appeared to be engaged in and knowledge-
able about every aspect of the trial, that the defendant
demonstrated the ability to address the jury in an appro-
priate and coherent manner, and that the defendant’s
occasional reference to irrelevant matters appeared to
be a calculated attempt to elicit sympathy.’’
  In the end, it is not lost upon us that Judge Schuman
was ‘‘troubled’’ by the defendant’s lack of effectiveness11
at certain points during the trial. Our Supreme Court
stressed in Connor I, however, that ‘‘the issue to be
decided on remand is not whether the defendant lacked
the technical legal skill or knowledge to conduct the
[criminal] trial proceedings effectively without coun-
sel.’’ (Emphasis added.) Connor I, supra, 292 Conn.
529–30. Although the defendant certainly lacked a tech-
nical proficiency that may have otherwise rendered his
self-representation more effective, his ability to perform
the basic tasks necessary to self-representation was
demonstrated by his participation in voir dire, his ques-
tioning of witnesses, his presentation of a motion for
a judgment of acquittal and a closing argument, and his
communications with the court and jury. See Indiana
v. Edwards, supra, 554 U.S. 176.
   In light of the foregoing, the trial court reasonably
determined, on the basis of the evidence presented to
it during the remand proceedings, that the defendant
had been able to carry out the basic tasks needed to
present his own defense without the help of counsel
during his criminal trial. Accordingly, we conclude that
the trial court did not abuse its discretion in determining
that the defendant had been competent to represent
himself at his criminal trial.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Throughout this opinion, we will refer to the defendant’s direct appeal
to our Supreme Court, State v. Connor, 292 Conn. 483, 973 A.2d 627 (2009),
as Connor I. Hereafter, we will refer to our Supreme Court’s decision in
State v. Connor, 321 Conn. 350, 138 A.3d 265 (2016), as Connor II.
   2
     ‘‘The charges included kidnapping in the first degree, robbery in the
third degree, robbery involving an occupied motor vehicle, larceny in the
third degree, and stalking in the first degree.’’ Connor II, supra, 321 Conn.
354 n.1.
   3
     As discussed in more detail subsequently in this opinion, at the time of
the defendant’s criminal trial, our law dictated that ‘‘any criminal defendant
who ha[d] been found competent to stand trial, ipso facto, [wa]s competent
to waive the right to counsel as a matter of federal constitutional law.’’ State
v. Day, 233 Conn. 813, 824, 661 A.2d 539 (1995) overruled in part by Connor
I, 292 Conn. 483, 528 n.29, 973 A.2d 627 (2009). Accordingly, upon determin-
ing that the defendant was competent to stand trial, the trial court did
not undertake any additional inquiry before concluding that he was also
competent to represent himself. Id., 825–26. Thus, while both the defendant’s
competency to stand trial and his right to represent himself were at issue,
the inquiry by the trial court focused, as it had to at that time, solely on
whether the defendant was competent to stand trial.
   4
     For clarity, we refer to Justice Espinosa as Judge Espinosa in this opinion
because, as the Supreme Court noted, this appeal involves matters that
occurred before Justice Espinosa’s appointment to the Supreme Court. Con-
nor II, supra, 321 Conn. 355 n.2.
   5
     For instance, Judge Schuman noted that the transcript revealed that
Judge Espinosa had ‘‘stopped [the defendant] from attempting to display
his legs to the jury and cracking his arm for the jur[ors] [in] what [Judge
Espinosa] believe[d] [was] an attempt to incur sympathy from them.’’ Addi-
tionally, the defendant mentioned repeatedly that he had suffered a stroke.
   6
     The defendant also offered the findings from a 2009 competency exam
that he underwent in connection with criminal charges that are unrelated
to this appeal. Considering that the 2009 exam occurred nearly three years
after the trial that is the subject of this appeal, Judge Schuman reasonably
could have afforded little weight to the findings therein. The findings of
that exam, nevertheless, indicated that the defendant was competent to
stand trial in 2009, notwithstanding his refusal to cooperate.
   7
     At the remand hearing, the defendant did not call any medical experts
to opine on his health and how it may have affected his ability to represent
himself in 2006. Defense counsel also informed the court at the remand
hearing that he was unsuccessful in retaining a mental health expert who
could review the trial transcripts and offer an opinion as to the defendant’s
ability to represent himself.
   8
     ‘‘The defendant never sought to have Judge Espinosa testify, nor did he
argue that her affidavit was lacking in any way.’’ Connor II, supra, 321
Conn. 363.
   9
     The defendant posed the following questions to some venirepersons: (1)
‘‘[S]o you went through a divorce . . . [was] it a good divorce or a bad
one?’’; (2) ‘‘Violence in families. Like domestic disputes . . . There’s none
in your family?’’; and (3) ‘‘If [someone] broke . . . the law one time that
doesn’t necessarily mean he broke it a second time?’’
   10
      Defense counsel acknowledged at the remand hearing that the case was
‘‘remanded specifically to Judge Espinosa for a finding.’’ The defendant,
however, never objected to Judge Schuman conducting the hearing. Again,
his precise claim on appeal is solely that based on the three categories
of evidence presented at the remand hearing, Judge Schuman could not
reasonably have concluded that he was competent to represent himself.
   11
      Notwithstanding this concern, Judge Schuman did note that the defen-
dant was effective in obtaining an acquittal on one of the charges, that it
was ‘‘not clear what a competent attorney would have done differently’’
with respect to the other charges that ‘‘were [not] readily defensible,’’ and
that ‘‘the defendant’s attempts to inject irrelevant matters into trial may
have been calculated to gain sympathy.’’